Citation Nr: 1146747	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-31 822	)	DATE
	)
	)


THE ISSUE

Whether a November 2008 decision of the Board of Veterans' Appeals (Board) denying the Veteran's petition to reopen a claim for service connection for residuals of an eye injury (claimed as defective vision) should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran, who is the moving party, served on active duty from April 1968 to April 1970.

The Veteran is requesting revision or reversal of a November 19, 2008, decision of the Board on the grounds of CUE, to the extent the Board denied the Veteran's petition to reopen a claim for service connection for residuals of an eye injury (claimed as defective vision).  The Veteran asserts that this claim should instead be reopened and granted by the Board.  

Following the Board certification of this appeal, the Veteran submitted additional medical evidence in June 2011.  The medical evidence is dated from May 2011.  However, due to the nature of this claim, these records are in no way pertinent or relevant to the CUE claim being adjudicated.  Thus, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

The issue of entitlement to service connection for a traumatic brain injury (TBI) and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record in a May 2011 statement by the Veteran.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Board's decision of November 19, 2008, was based on a finding that the evidence since the last final denial of his service connection claim did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.

2.  The record does not indicate that the correct facts, as they were known at the time, were not before the Board or that the Board incorrectly applied the statutory or regulatory provisions in its November 19, 2008, decision, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The Board's November 19, 2008, decision that denied the Veteran's petition to reopen a claim for service connection for residuals of an eye injury (claimed as defective vision) does not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. 
§§ 20.1400-1411 (2011).  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).  Under the provisions of 38 C.F.R. § 3.105(a) (2011), previous determinations that are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  Final RO decisions are entitled to a presumption of validity.  Berger v. Brown, 10 Vet. App. 166, 169 (1997).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and, disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A November 2008 Board decision denied the Veteran's petition to reopen a claim for service connection for residuals of an eye injury (claimed as defective vision).  The Board decision was not appealed to the United States Court of Appeals for Veterans Claims (CAVC), and it became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

In February 2009, the Veteran filed his motion alleging CUE from which this matter stems.  The Veteran alleges that the Board failed to consider the Veteran's Purple Heart award and 38 U.S.C.A. § 1154(b) (West 2002) in its decision.  Additionally, the Veteran asserts that the Board did not sufficiently consider his service treatment records (STRs).  Specifically, the Veteran stated that the Board in its decision did not mention the evidence pertaining to his in-service traumatic brain injury (TBI) and the evidence showing that the Veteran requested to see an eye doctor several months after his TBI. 

At the time of the November 2008 Board decision, VA regulations stated that a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  According to Evans v. Brown, 9 Vet. App. 273 (1996), the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.

Here, the Veteran initially submitted a claim for a condition of the eyes for treatment purposes, and the claim was denied by the Regional Office (RO) in November 1970.  Subsequently, the Veteran filed a claim of entitlement to service connection for defective vision and a left eye wound in January 1971.  This claim was denied in a June 1971 rating decision on the basis that a chronic eye disability was not shown in service.  The evidence of record at the time of the June 1971 rating decision included STRs, a January 1970 Medical Board Report, and a March 1971 VA examination.  After additional evidence was added, the RO confirmed and continued the June 1971 rating decision in an August 1972 decision.  The Veteran did not appeal and the rating decisions became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The Veteran filed to reopen his claim in November 2004 for both eyes.  In June 2005, the RO denied the claim on the basis that no new and material evidence had been submitted.  The evidence added to the record since the last final denial in August 1972 included numerous private treatment records spanning from the early 1990s through March 2005 and two letters from a private treating physician.  In its November 2008 decision, the Board acknowledged that this evidence was new.  However, the Board found that this evidence was not material because it did not address the critical inquiry, i.e. the etiology of the Veteran's bilateral eye disorder. Therefore, the Board declined to reopen the Veteran's claim in its November 2008 decision.

The Board finds that the November 2008 Board decision did not err by determining that the Veteran had not submitted new and material evidence to reopen his service connection claim.  The criteria for such a decision were correctly stated and discussed and the evidence was weighed accordingly.  The Veteran's claim that there was CUE in the Board's November 2008 decision amounts to nothing more than a disagreement with the way the evidence of record was evaluated.  However, a disagreement as to how the facts were weighed or evaluated does not constitute CUE, under 38 C.F.R. § 20.1403(d), and, therefore, the Board now concludes that, in the decision of November 19, 2008, the Board did not commit any error of law or fact constituting CUE.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.

Specifically, in regards to the Veteran's contention concerning 38 U.S.C.A. 
§ 1154(b), the law states, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disorder may be service-connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  However, the provisions of section 1154(b) only apply to service connection claims, and not new and material evidence claims.  Therefore, these provisions are only applicable once the Veteran's petition to reopen his claim was granted by the Board and the Board was then addressing the issue of entitlement to service connection.  In the November 2008 decision, the Board declined to reopen the Veteran's petition, and thus the Board did not need to address the issue of service connection.  Therefore, the provisions of section 1154(b) did not apply to the Veteran's appeal and the Board was correct in its November 2008 decision in not addressing them.

Further, in regards to the Veteran's contention concerning the Board's lack of a discussion of his STRs, the Board did not need to address the contents of the Veteran's STRs in its November 2008 decision, since the Veteran's service connection claim was previously denied by the RO because it lacked a medical nexus opinion, and not because of a lack of an in-service injury.  In other words, the Board declined to reopen his claim because the Board found that the new evidence did not link his current complaints to the complaints documented in his STRs.  

Finally, the Veteran essentially argues that the November 2008 decision failed to address the merits of his claim.  This is correct, but the issue before the Board at that time was not whether the Veteran was entitled to service connection for residuals of an eye injury, but was whether he had submitted new and material evidence to reopen his claim of service connection for residuals of an eye injury.  Had he been successful in providing new and material evidence, (that is, evidence demonstrating that a chronic eye disability was incurred during active service) the claim would have been reopened, and then the merits of the claim would have been addressed.  

In sum, there is no indication that the correct facts, as they were known at the time, were not before the Board, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  As such, the Board's November 19, 2008, decision was not clearly and unmistakably erroneous.



ORDER

The motion for revision or reversal of the Board's November 19, 2008, decision that denied the Veteran's petition to reopen a claim for service connection for residuals of an eye injury (claimed as defective vision), is denied.



                       ____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



